Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Suffolk County (Seidell, J.), imposed October 4, 1983, upon his conviction of sodomy in the first degree, upon his plea of guilty.
Ordered that the judgment is affirmed.
In view of the circumstances, the imposed sentence of 3 to 9 years did not constitute an abuse of the sentencing court’s discretion (see, People v Suitte, 90 AD2d 80). Moreover, given the fact that the defendant pleaded guilty with the understanding that he would receive this sentence, he has no basis to now complain that the sentence was excessive (see, People v Kazepis, 101 AD2d 816). Mollen, P. J., Bracken, Lawrence, Kooper and Sullivan, JJ., concur.